DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed on 10/21/2019, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yugou et al (USPN 2011/0057658).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



2. 	Claims 1-2, 5, 7, 8, 10-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yugou et al (USPN 2011/0057658).
Regarding claim 1, Yogou discloses an overcurrent detection device (figures 1, 2, 6) comprising:
a current detection resistor (e.g. a current detection resistor 5) that is connected in series to a main circuit (e.g. a battery 1) and is configured to cause a potential difference at both ends according to a current flowing through the main circuit;
a current detection circuit (e.g. a current detection circuit 2, detailed shown in figure 2) that includes a pair of connection portions (6a, 6b, see figure 2) and is configured to detect a potential difference between the pair of connection portions;
a pair of voltage detection lines connecting the both ends of the current detection resistor (10a, 10b) to the pair of connection portions in the current detection circuit (2); and
an erroneous detection prevention unit (a circuit 24, see figures 2 and 6) configured to prevent an increase in the potential difference between the pair of connection portions when at least any one of the pair of voltage detection lines 
Regarding claims 2, 8, 11, Yugou discloses wherein the erroneous detection prevention unit comprises a resistance element (24) connected between the pair of connection portions, the resistance element having higher resistance than the current detection resistor (see par. 0046).
Regarding claim 5, Yugou discloses a current detection method for an energy storage device (1) comprising:
detecting a voltage drop in a current detection resistor (5) connected in series to the energy storage device by using a pair of detection lines (10a, 10b) connected to the current detection resistor (the sensing resistor 5); and preventing an increase in a potential difference between the pair of detection lines, using an erroneous detection prevention unit (a circuit 24), when at least any one of the pair of detection lines becomes disconnection or connection failure (e.g. see par. 0046, 0049).
Regarding claim 7, Yugou discloses wherein the energy storage device constitutes a battery (1) mounted in a vehicle (figure 8).
Regarding claim 10, Yugou discloses an energy storage apparatus (see figures 1, 2, 6) comprising:

(1) on a current path;
a current detection circuit (2, see figure 2) that includes a pair of connection portions (6a, 6b) and detects a potential difference across the current detection resistor;
a pair of voltage detection lines (10a, 10b) that connects the ends of the current detection resistor to the pair of connection portions, respectively; and
an erroneous detection prevention unit (e.g. a parallel resistor 24, see figure 6) that is connected to at least one connection portion of the pair of connection portions and prevents an erroneous detection of overcurrent in the current path (e.g. see par. 0031, 0046).
Regarding claim 12, Yugou discloses wherein the resistance value of the erroneous detection prevention unit (24) (10 K-ohm) is in a range from one thousand times the resistance value of the current detection resistor (1 m-ohm) to one million times the resistance of the current detection resistor (see par. 0035, 0046).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yugou in view of Huh et al (USPN 2011/0104525).
Regarding claim 4, Yugou discloses all limitations of claim 1 as discussed above, but does not explicitly disclose a current cut-off device as claimed.
Huh discloses an overcurrent protection circuit a current shutoff device (120) configured to shut off a current of the assembled battery based on a detection result of the overcurrent detection device (see par. 0150).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the circuit of Yugou to incorporate a .
Allowable Subject Matter
4.   	Claims 3, 6, 9, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY NGUYEN/Primary Examiner, Art Unit 2836